Citation Nr: 1530157	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for L5-S1 degenerative disc disease.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing at the RO in February 2015 before the undersigned Veterans Law Judge of the Board (videoconference hearing).  A transcript of the hearing is of record.

The Board notes that in an August 2014 decision, the RO denied the Veteran's claim for a TDIU.  Although the Veteran did not specifically file a notice of disagreement as to this determination, the United States Court of Appeals for Veterans Claims (Court) has set forth in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for an increased rating for the Veteran's service-connected back disability.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the February 2015 Board hearing, the Veteran asserted that his August 2013 VA examination was less than adequate to include the fact that the examiner failed to utilize a goniometer in determining his range of motion of the spine.  He has asserted that such examination report therefore does not accurately reflect the severity of his service-connected low back disability and he testified that his back had worsened since that examination.  Based on the foregoing, the Board finds that another VA examination is necessary to determine the current nature and severity of the Veteran's L5-S1 degenerative disc disease.

Also, during his February 2015 video conference hearing, the Veteran reported he received additional treatment through his private physician throughout the entire claims period.  However, there are only two private treatment records in the claims file dated after January 2009.  On remand, any outstanding VA or private treatment records should also be obtained.

Finally, the Veteran asserted during the hearing he was claiming schedular and extraschedular evaluation for his degenerative disc disease.  However, there is no indication that an extraschedular rating was considered with the claim.  The Board remands the claim so that the AOJ can consider extraschedular rating for service-connected degenerative disc disease.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his service-connected back disability.  Of specific interest are any outstanding records from the Wells Chiropractic Clinic dated after January 2009. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA spine examination for evaluation of the service-connected back disability.  The entire claims file, available on Virtual VA and VBMS, and a complete copy of this remand must be made available to the examiner, and the report of the examination should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.  The VA examiner must identify all current manifestations of the Veteran's back disability and specify the nature and degree of occupational impairment caused by the Veteran's service-connected back disability.  A rationale should be provided for any opinion expressed.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record and with consideration of whether referral to VA's Compensation and Pension Service for extraschedular consideration (38 C.F.R. § 3.321(b)(1) (2014) is in order for the Veteran's service-connected back disability.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




